In an action to recover fees for legal services, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Milano, J.), dated March 22, 1994, as denied its motion for summary judgment and its separate motion insofar as it was to dismiss the defendants’ first, third, fourth, sixth, and eighth counterclaims.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contention, the record reflects the existence of disputed accounts. The record also reveals issues of fact regarding, inter alia, the liability of the individual defendants, especially Stephen P. Corso, Jr. These issues of fact precluded granting the plaintiffs motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557; Santora & McKay v Mazzella, 182 AD2d 572).
The court also properly denied the plaintiffs motion insofar as it was to dismiss the defendants’ first, third, fourth, sixth, and eighth counterclaims, as the defendants alleged cognizable causes of action (see, Guggenheimer v Ginzberg, 43 NY2d 268).
The plaintiffs remaining contentions are without merit. Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.